Title: From Benjamin Franklin to the Managers of the Philadelphia Silk Filature, [before 10 May 1772]: extracts
From: Franklin, Benjamin
To: Managers of the Philadelphia Silk Filature


This letter, to the Managers of the Contributions for Promoting the Culture of Silk, exists in two fragmentary and undated versions. One is extracts that the Managers sent to the press; the other is a draft among Franklin’s papers in his hand, with the first page or pages missing. Two of the extracts are from paragraphs that are contained in the draft; the others must have been from an opening section that is now lost. We have no way of telling whether deletions were made in that section, and if so where; we print it as if it were complete, which it probably is not. The composition of the letter can be approximately dated. On February 6 Franklin promised that he and Dr. Fothergill would communicate with the committee in about a fortnight. But the two men found it difficult to get together, as Franklin mentions below. When he eventually decided to write alone, some three months had passed; for the letter was sent by the packet that cleared Falmouth for New York on May 10.
 
[Before May 10, 1772]
The Silk remained long at the Custom-house, before we could get it valued, to ascertain the Bounty. The Valuers opened all the Parcels, and separated the Papers and Marks from them, so that we could by no Means distinguish the Parcel intended for the Queen. We concluded, therefore, to get some skilful Person to pick the proposed Quantity out of the best, which was presented to her Majesty, representing it as the first Fruits of a new Produce in Pennsylvania, humbly offered as a Mark of the affectionate Respect of her Subjects there; and that if she vouchsafed to do them the Honour of accepting and wearing it, they might be the more encouraged to proceed in producing a Commodity, very beneficial to her British Subjects. Her Majesty was pleased to accept it very graciously, and to say, that she would have it woven, and wear it on some public Occasion. I since hear that she proposes it for the King’s Birth-day.
While the Silk remained at my House, I had a Number of the Trade to see it, and give their Opinions of it, and I asked their Advice as to any Improvements that might be made. They all agreed, that the Staple was as good as any in the World, and that some of it was well reeled. They objected principally to the Foulness of it.

I did not know, till lately, that Silk is sold here by two different Pounds, one of 24 Ounces, and the other of 16 Ounces; and when I informed you last Year, that on shewing some of your first Skains, sent me by Dr. Evans, it might be worth 27s. per Pound, I find that the great or Italian Pound, of 24 Ounces, was meant. You will observe this Distinction in the Paper of Sales herewith sent.
On consulting about the best Method of disposing of the Silk, I was advised to a public Sale by Auction, as the properest to discover its true Value; and as the Quantity was too small to make an Auction by itself, it was agreed to sell it when there should be a sufficient Quantity on Sale from other Countries, to draw the Trade together. It was accordingly stored with a great Quantity of different Sorts, which I went to see, and thought the best of ours not much inferior to any there, the Thrown Silk excepted. The Broker had sorted ours, according to his Opinion of its Quality, into five different Lots, as you will see by his Account of Sales. There was about four Hundred Weight of Carolina and Georgia Silk sold at the same Time; and the best Lot of that sold only for 4d. a Pound more than the best Lot of ours, viz. 19s. 6d. the small Pound of 16 Ounces. I am told Silk is just now uncommonly cheap. Along with yours, you will observe, by the Account of Sales sent you, there was some sold from most of the Silk Countries in the World.
The Sample of second Crop Silk was thought as good as any of the others. A great Deal is produced (of the second Crop) in one of the Provinces of China, where the Climate is very like that of North-America. If the Practice of two Crops is not found attended with any great Inconvenience, it might be a great Addition to your annual Quantity.
The Austrian Ambassador, who is an Italian, tells me, that in Italy they have lately found the Reeds or Stalks of Indian Corn to make the best Grates, whereon to feed the Silkworms.
[Beginning of paragraph missing] such manner as you may think proper. You will observe that some of the worst, particularly a bundle that was very knotty, sold extreamly low. I think it adviseable never to send any such here, and that it would be better to work it up into Stockings at home.
Some Years since a Silk-Manufacturer here apply’d to me for Encouragement to go to America. He was a poor Man and had a Family, and I could not then advise his going; but he put into my Hands a Paper which I send you as it may afford some Hints. I have forgotten his Name.
One of the Valuers of the Silk at the Customhouse supposing I was to get it manufactur’d here, apply’d (being a Master Manufacturer) to me for the Jobb, recommended by the other, who was a Silk Broker. I learnt from him, that several Americans had sent over small Parcels of 4, 5, or 6lb. to be manufactered for them here to particular Patterns, which he said was very injudicious, as it was not worth while to set a Loom for a few Yards, and besides most kinds of Manufacture required Silk of different Sorts for the Warp and for the Woof, so that what the People expected was impracticable but at a greater than common Expence, and the Silk after all not entirely of their own Produce. This should be made known, that our People may rather work up their small Parcels at home. The Agent of Rhode Island, Mr. Marchant, had one of those small Commissions from Mrs. Stiles, and was told that 10 ounces were wanting to compleat the Order, which he urg’d me to spare him as, he knew Mrs. Stiles would not like her Silk mix’d with any not American. Knowing Dr. Stiles to be a great Friend to the Design, and who had made many Experiments to improve the Knowledge in raising the Worms I spared him the Quantity desired to be paid for as the rest should sell.

Dr. Fothergill has some Chinese Prints relating to the Culture of Silk which he purposes to send you. I thought to have written with him a joint Letter to you; but we live remote from each other, have neither of us much time to spare, and the finding him at home is uncertain; therefore I at length concluded to write alone, as I have principally had the Management of the Affair.
I am farther told, what I did not know before and should not have imagined, that there is a vast Difference in the Waste of different Silks when they come to be dyed, viz from 5 to 30 per Cent. and that ’tis therefore a Wonder our Silk, the Waste of which is yet unknown, the Trade having had no Experience of it, would sell so well. But it seems [torn] compar’d with the Carolina Silk, and suppos’d to be of [torn] Quality.
Dr. Pullein, who is now here, approved of your Silk much, but is persuaded his Reel, as lately improved, is better than what you reel with, and advised sending you a Model. I have accordingly got one made under his Direction, which I shall send by Osborne. Your Artists will judge of it, and perhaps find their own preferable.
You will observe in the Account of Sales that there is an Allowance of ¼ of a Pound made to the Buyer in every Lot. I do not see the Reason of it, but it seems it is the Custom of the Trade; and also the Custom to allow two Months Credit, and the Payment at the End of that Time is nevertheless called prompt.
You mention about 155 lb. produc’d, but do not say precisely what Quantity you sent. The Weight found here, as you will see by the Broker’s Account is 147 ¾ which with the 10 oz. spared to Mr. Marchant makes 148 lb. 6 oz. and with the 18 lb. in Presents makes 166 lb. 6 oz. This is considerably above the Quantity you mention, as that sold is below it. As you probably, in the 155 lb. did not mean to include the Presents, there appears a Deficiency too great to be easily accounted for, being 5 lb. 10 oz. Some was probably lost in the Several Drafts of the Lots, which I perceive were weighed only to quarters of Pounds; and in the Presents there was some overweight because we could not divide Skains; but these could [remainder of paragraph missing]
Upon the whole, I have not the least Doubt but that, by Perseverance, you may establish this valuable Produce in our Province. And you may believe that Nothing of the Kind can give me more Pleasure than to promote your most laudable Undertaking, by every Service in my Power. I am, Gentlemen, Your most obedient and most humble Servant
B Franklin
